ARNOLD, Judge.
Defendant’s first two assignments of error concern portions of Johnny Black’s testimony. He contends that Black’s statement; “We made plans to rob my father,” invaded the province of the jury. We disagree. Black further testified giving details of his discussion with defendant. He was not expressing an opinion but was testifying from personal knowledge. The jury had only to determine his credibility. This assignment of error is overruled.
' Defendant also contends that the court erred in sustaining the State’s objection to cross-examination involving Black’s communications with his attorney. It is clear that the court ruled properly to protect matters covered by the attorney-client privilege. See generally 1 Stansbury, N. C. Evidence (Brandis rev.), § 62. This assignment of error also is overruled.
Defendant next assigns error to the court’s denial of his motion for nonsuit. He contends that there was no evidence of an agreement to commit robbery with a firearm on James O. Black. This contention is without merit. Viewed in the light most favorable to the State, Johnny Black’s testimony was ample evidence of an agreement between defendant and another to commit the offense. See State v. Horton, 275 N.C. 651, 170 S.E. 2d 466, cert. denied, 398 U.S. 959, rehearing denied, 400 U.S. 857 (1970) ; State v. Miller, 15 N.C. App. 610, 190 S.E. 2d 722, cert. denied, 282 N.C. 154, 191 S.E. 2d 603, cert. denied, 410 U.S. 990 (1973). Black testified that a few days before 13 February 1974 he and defendant drew plans of his father’s house and discussed the fact that he usually carried large sums of money on him but rarely kept guns around. He also testified that sometime after 13 February 1974 defendant told him that “they” had gone to his father’s house, drawn guns, and robbed him. Defendant’s motion for nonsuit was properly overruled.
Finally, defendant assigns error to several portions of the court’s charge to the jury. We have carefully examined the charge and find it adequate in all respects. These assignments of error are overruled.
*520Defendant has received.a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Parker concur.